UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Uber Technologies, Inc.,

                           Petitioner,
                                                                     18-cv-12120 (AJN)
                   -v-
                                                                    OPINION & ORDER
     Daourou Bizounouya,

                           Respondent.



ALISON J. NATHAN, District Judge:

          Before the Court is Petitioner's motion to confirm an arbitration award. Dkt. No. 1, Pet.

to Confirm Arbitration Award ("Pet."). Because Respondent has failed to appear, the motion is

unopposed. For the following reasons, the Court grants the motion to confirm the arbitration

award.

I.        Background

          Petitioner, Uber, is a San Francisco-based technology company. Pet if 2. Petitioner

offers a product that enables individuals in need of a ride to connect with nearby transportation

providers ("drivers") and their vehicles using Petitioner's software applications, the "Uber Rider

App" and the "Uber Driver App." Pet if 2. Respondent, Daourou Bizounouya, formerly used the

Uber Driver App as a driver to receive leads for riders and associated services from Petitioner.

Pet.if3.

          Respondent demanded arbitration by filing a demand for arbitration with Judicial

Arbitration and Mediation Services, Inc. ("JAMS") pursuant to a pre-dispute arbitration

agreement in the Technology Services Agreement to which Respondent agreed to on December

11, 2015. Pet. if 9; Pet. Ex. B. Respondent demanded $150,000 for monies withheld by

                                                      1
Petitioner that Respondent alleged he was owed under the Technology Services Agreement. Pet.

ii 9.   The arbitrator also considered the issue of whether Uber' s decision to deactivate

Respondent's driver account should be affirmed. Pet. ii 9.

          The arbitration hearing occurred on September 27 and 28, 2018 in New York. See Pet.

Ex. A at 3. The Arbitrator rendered her Award on October 31, 2018. See Pet. Ex. A at 7. The

Arbitrator rejected Respondent's claims, finding that he did not meet his burden of proof to

establish that Uber underpaid him in any way. See Pet. ii 12. She also found that Petitioner acted

within its contractual rights when it deactivated Respondent's driver account and ceased doing

business with him. Pet.     ii 12.   She concluded that: (1) Respondent failed to establish that

Petitioner owed him any compensation, and (2) Petitioner was entitled to a declaration that it

acted within its contractual rights when it deactivated Respondent's account and Respondent was

not entitled to reactivation. Pet. ii 12.

          On December 21, 2018, Petitioner filed this lawsuit. Dkt. No. 1. On February 11, 2019,

Petitioner filed an affidavit of service indicating that Petitioner had served Respondent. See Dkt

Nos. 19-21. Notwithstanding prodding by Court orders, see Dkt. Nos. 10, 12, Respondent has

not appeared or responded to Petitioner's motion to confirm its arbitration award. The Court

now resolves the unopposed motion.

II.       Standard of Review

          As a general matter, "confirmation of an arbitration award is 'a summary proceeding that

merely makes what is already a final arbitration award a judgment of the court."' D.H Blair &

Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting Florasynth, Inc. v. Pickholz, 750

F.2d 171, 176 (2d Cir. 1984)). A court "'must grant' the award 'unless the award is vacated,

modified, or corrected."' Id. (quoting 9 U.S.C. § 9). An arbitrator's award is entitled to



                                                          2
"significant deference." Nat 'l Football League Players Ass 'n v. Nat 'l Football League Mgmt.

Council, 523 F. App'x 756, 760 (2d Cir. 2013). An award should be confirmed so long as the

arbitrator "acted within the scope of his authority" and "the award draws its essence from the

agreement." Local 1199, Drug, Hosp. & Health Care Emps. Union, RWDSU, AFL-CIO v.

Brooks Drug Co., 956 F.2d 22, 25 (2d Cir. 1992). "The arbitrator's rationale for an award need

not be explained, and the award should be confirmed if a ground for the arbitrator's decision can

be inferred from the facts of the case." D.H Blair & Co., 462 F.3d at 110 (citation omitted).

Only "a barely colorable justification for the outcome reached" by the arbitrator is required to

confirm the award. Id. (quoting Landy Michaels Realty Corp. v. Local 32B-32J, Serv. Emps.

Int'! Union, 954 F.2d 794, 797 (2d Cir. 1992)).

       An unanswered motion to confirm an arbitration award should be treated "as an

unopposed motion for summary judgment." Id. "In essence, 'the petition and the accompanying

record' become 'a motion for summary judgment."' Trs. of the UNITE HERE Nat 'l Health Fund

v. JY Apparels, Inc., 535 F. Supp. 2d 426, 428 (S.D.N.Y. 2008) (quoting D.H Blair & Co., 462

F.3d at 109). Summary judgment should be granted "ifthe movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." Fed. R. Civ. Proc. 56(a). The same standard applies to unopposed motions for summary

judgment. See Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004).

Even when the summary judgment motion is unopposed, the court must "examin[e] the moving

party's submission to determine if it has met its burden of demonstrating that no material issue of

fact remains for trial." D.H Blair & Co., 462 F.3d at 110 (quoting Vt. Teddy Bear Co., 373 F.3d

at 244). "If the evidence submitted in support of the summary judgment motion does not meet

the movant' s burden of production, then summary judgment must be denied even if no opposing



                                                     3
evidentiary matter is presented." Id. (emphasis omitted) (quoting Vt. Teddy Bear Co., 373 F.3d

at 244).

III.       The Court Grants Petitioner's Motion to Confirm the Arbitration Award

           For the following reasons, the Court concludes that there are no genuine issues of

material fact and that Petitioner is entitled to confirmation of the arbitration award.

           First, Petitioner has presented undisputed evidence demonstrating that arbitration was

appropriate in this case and that the arbitrator acted within the scope of his authority. Petitioner

and Respondent expressly agreed to submit to arbitration to resolve disputes. Pet. if 9; Pet. Ex.

B.

           Second, there is no evidence to suggest that the award by the arbitrator was improper.

The Arbitrator concluded that Respondent's claim that he was improperly withheld

compensation by Petitioner was not supported by the evidence. See Pet. Ex. A at 5. The

Arbitrator arrived at this conclusion after both Respondent and Petitioner presented live witness

testimony, documentary evidence, and arguments. Pet. Ex. A at 3. The Arbitrator also

concluded that Petitioner was well within its contractual rights to terminate Respondent's driver

account, which was expressly contemplated by the Technology Services Agreement to which

Respondent had agreed to. See Pet. Ex. A at 6. In light of the evidence submitted by Petitioner,

the arbitrator's award had at least a "barely colorable justification." D.H Blair & Co., 462 F.3d

at 110. As a result, the Court confirms the award.

III.       Conclusion

           Petitioner's motion to confirm the arbitration award is GRANTED. The Clerk of Court is

respectfully directed to enter judgment and to close this case.


           SO ORDERED.


                                                       4
Dated: May   1 '     lO 19
       New y ork, New York
                                   ALISON J. NATHAN
                                 United States District Judge




                             5
